U.S. Wealth Management 601 Congress Street Boston, MA 02210 (617) 663-4324 Fax: (617) 663-2196 E-Mail: nkolokithas@jhancock.com Name: Nicholas J. Kolokithas Title: Assistant Vice President and Senior Counsel October 16, 2014 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549 RE: John Hancock Tax-Exempt Series Fund (the “Trust”), on behalf of: John Hancock Massachusetts Tax-Free Income Fund and John Hancock New York Tax-Free Income Fund (collectively, the “Funds”) File Nos. 033-12947; 811-05079 Ladies and Gentlemen: On behalf of the Trust, transmitted for filing, pursuant to Rule 497 under the Securities Act of 1933, as amended, are exhibits containing interactive data format risk/return summary information for the Funds. The interactive data files included as exhibits to this filing relate to the prospectus supplement filed with the Securities and Exchange Commission on October 3, 2014 on behalf of the Funds pursuant to Rule 497(e) (Accession No. 0001133228-14-003638), each of which is incorporated by reference into this Rule 497 Document. If you have any questions or comments, please call me at (617) 663-4324. Sincerely, /s/ Nicholas J. Kolokithas Nicholas J. Kolokithas, Esq. Assistant Secretary of the Trust Exhibit Index EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase Document EX-101.LAB XBRL Taxonomy Extension Labels Linkbase Document EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase Document
